 

Exhibit 10.68

 

Amendment to Loan Agreement

 

This Amendment to Loan Agreement (the “Amendment”) is entered into on October
11, 2017 (the “Effective Date”) by and between Law Insurance Broker Co., Ltd.,
(“Party A”) and Action Holdings Financial Limited, a corporation duly organized
and existing under the laws of British Virgin Islands (“Party B”). For the
purposes of this Agreement, the parties may individually be referred to as
“Party” or collectively be referred to as “Parties”, as case may be.

 

WHEREAS, Party A and Party B are parties to a loan agreement with the effective
date of October 11, 2016 with certain loan amount at NTD70,000,000 (“Loan
Agreement”); and

 

WHEREAS, the Parties would like to amend the terms and conditions contained in
the Loan Agreement through this Amendment.

 

NOW THEREFORE, the Parties agree to amend the Loan Agreement as follows:

 

1.Term for the Loan Agreement shall be extended from October 11, 2017 to October
10, 2018 (the “Extended Term”)

 

2.The fixed interest rate shall be increased from 2.0% to 2.5% for such Extended
Term.

 

3.The accrued interest for the term of Loan Agreement (from October 11, 2016 to
October 10, 2017) shall be made by Party B by December 31, 2017.

 

4.The principal amount of the Loan Agreement together with the accrued interest
for the Extended Term shall be paid in one lump sum before October 10, 2018.

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment, or have
caused this Amendment to be duly executed on their behalf, as of the date first
above written. This Agreement is executed in duplicate, with each Party holding
one original.

 

Party A (Lender):

For and on behalf of

Law Insurance Broker Co., Ltd. (seal)

/s/ Shu-Fen Lee

Authorized representative: Shu-Fen Lee

No: 86300857

 

Party B (Borrower):

For and on behalf of

Action Holdings Financial Limited (seal)

/s/ Mao Yi-Hsiao

Authorized representative: Mao Yi-Hsiao

No. 53675377

 

 

 

 

